494 N.W.2d 485 (1993)
STATE of Minnesota, Respondent,
v.
Ruben James SALAZAR, Appellant.
No. C9-92-228.
Supreme Court of Minnesota.
January 28, 1993.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Ruben James Salazar for further review of the unpublished decision of the Court of Appeals affirming his criminal sexual conduct convictions be, and the same is, granted for the limited purpose of remanding to the Court of Appeals, which is instructed to engage in the kind of analysis contemplated by Idaho v. Wright, 497 U.S. 805, 110 S.Ct. 3139, 111 L.Ed.2d 638 (1990), articulating the circumstances surrounding the making of the out-of-court statements demonstrating the particular trustworthiness of the statements. By remanding for this purpose, we express no opinion as to the merits of the issue. Remanded to court of appeals.